                                          Case 4:20-cv-04432-YGR Document 17 Filed 03/02/21 Page 1 of 2




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         ANNETTE CHRISTINA CHAVEZ,
                                   5                                                         Case No. 20-cv-04432-YGR (PR)
                                                          Petitioner,
                                   6                                                         ORDER GRANTING MOTION TO
                                                   v.                                        REOPEN ACTION; GRANTING IN
                                   7
                                         WARDEN GARCIA, Warden,                              FORMA PAUPERIS STATUS; AND
                                   8                                                         DIRECTING RESPONDENT TO SHOW
                                                          Respondent.                        CAUSE WHY THE PETITION
                                   9                                                         SHOULD NOT BE GRANTED
                                  10          This federal habeas corpus action was dismissed because Petitioner failed to respond to

                                  11   notices from the Clerk of the Court to file a timely completed habeas corpus petition form along

                                  12   with an application to proceed in forma pauperis (“IFP”). She has since filed her completed
Northern District of California
 United States District Court




                                  13   habeas corpus petition form and perfected her IFP application. See Dkts. 12, 13. Prison records

                                  14   confirm that Petitioner’s delay in filing such documents was caused by a lack of notice because the

                                  15   prison “do[es] not have any record of receiving such correspondence from the courts.” Dkt. 13 at

                                  16   5. The Court construes Petitioner’s filings as a motion to reopen the instant action. Her motion is

                                  17   GRANTED, and the action is REOPENED. The Clerk is directed to modify the docket

                                  18   accordingly.

                                  19          It does not appear from the face of the petition that it is without merit. Good cause

                                  20   appearing, the Court hereby issues the following orders:

                                  21          1.        Petitioner’s filing of her completed habeas corpus petition form and IFP application

                                  22   has been construed as a motion to reopen the instant action. Her motion is GRANTED, and the

                                  23   action is REOPENED.

                                  24          2.        The Judgment and the Order of Dismissal are VACATED. Dkts. 7, 8.

                                  25          3.        Petitioner’s application to proceed IFP is GRANTED. Dkt. 13.

                                  26          4.        The Clerk shall serve a copy of this Order and the petition and all at attachments

                                  27   thereto upon Respondent and Respondent’s attorney, the United States Attorney for the Northern

                                  28   District of California, and the Attorney General of the United States in Washington, D.C. The
                                          Case 4:20-cv-04432-YGR Document 17 Filed 03/02/21 Page 2 of 2




                                   1   Clerk shall also serve a copy of this Order on Petitioner.

                                   2          5.      Respondent shall file with this Court and serve upon Petitioner, within sixty (60)

                                   3   days of the issuance of this Order, an Answer responding to the allegations in the petition and

                                   4   showing cause why a writ of habeas corpus should not be issued. Respondent shall file with the

                                   5   answer and serve on Petitioner a copy of all documents that are relevant to a determination of the

                                   6   issues presented by the petition.

                                   7          6.      If Petitioner wishes to respond to the Answer, Petitioner shall do so by filing a

                                   8   Traverse with the Court and serving it on Respondent within sixty (60) days of Petitioner’s receipt

                                   9   of the Answer. Should Petitioner fail to do so, the petition will be deemed submitted and ready for

                                  10   decision sixty (60) days after the date Petitioner is served with Respondent’s Answer.

                                  11          7.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  12   Court and Respondent informed of any change of address and must comply with the Court’s
Northern District of California
 United States District Court




                                  13   orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro

                                  14   se whose address changes while an action is pending must promptly file a notice of change of

                                  15   address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action

                                  16   without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the

                                  17   Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                  18   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  19   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  20   Petitioner must also serve on Respondent’s counsel all communications with the Court by mailing

                                  21   a true copy of the document to Respondent’s counsel.

                                  22          8.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  23   granted provided they are filed on or before the deadline they seek to extend.

                                  24          9.      This Order terminates Docket No. 13.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 2, 2021                             ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  27                                                    United States District Judge
                                  28
                                                                                          2
